UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FRANK CIARAMELLA, et al., on behalf of
themselves and all others similarly situated,

                               Plaintiffs,
                                                         CIVIL ACTION NO.: 18 Civ. 6945 (MKV) (SLC)
         -v-
                                                                            ORDER
HOWARD ZUCKER, as Commissioner of the
Department of Health,

                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         One of the outstanding discovery disputes to be addressed at the May 27, 2021

Telephone Discovery Conference (see ECF Nos. 218, 220) concerns the production of documents

including “notes taken by Plaintiffs’ experts in preparation of their expert reports and facts or

data provided to Plaintiffs’ experts by Plaintiffs’ attorneys[.]” ECF No. 207 at 1.

         Accordingly, by Friday, May 21, 2021, the parties shall provide to the Court the expert

reports relevant to the dispute filed at ECF No. 207 (the “Expert Reports”). In the event that the

Expert Reports contain confidential or privileged information, the parties may send them to the

Court by joint email to Cave_NYSDchambers@nysd.uscourts.gov.


Dated:          New York, New York
                May 18, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
